Title: To Thomas Jefferson from Albert Gallatin, 17 November 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            17 Nov. 1807
                        
                        I enclose the land proclamations for your signature. Mr Morrow has some objections to Gibson’s capacity &
                            is to confer with Mr Tiffin respecting the degree of trust wh. may be placed in him or Sloane as to the safe keeping of
                            public monies. Until his answer is received, I think the nominations of land officers might be postponed. 
                  Respectfully
                            Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    